—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered November 16, 1998, which granted plaintiffs’ motion to amend their complaint, unanimously affirmed, without costs.
In this medical malpractice action, plaintiffs’ proposed amendment to their complaint to include, under their previously asserted cause of action for lack of informed consent, a claim for punitive damages, was not, given the deposition testimony of plaintiff and defendant doctor, plainly without merit and, accordingly, amendment of the complaint to include the claim for punitive damages was properly permitted (see, Atherton v 21 E. 92nd St. Corp., 149 AD2d 354, 356; Hawkins v Genesee Place Corp., 139 AD2d 433). Concur — Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.